 Case 1:18-cv-00632-RJJ-PJG ECF No. 48 filed 02/27/19 PageID.257 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION



JOHN HEYKOOP d/b/a EAGLE TOWING,

                Plaintiff,
                                                               CASE NO. 1:18-CV-632
v.
                                                               HON. ROBERT J. JONKER
FIRST LIEUTENANT JEFFREY WHITE;
FIRST LIEUTENANT CHRIS MCINTIRE,

            Defendants.
______________________________________/

                                              ORDER

         The parties move to strike Docket Entry # 46. The item was filed by one of the Court’s

Facilitative Mediators. It reports a settlement of the case through Facilitative Mediation. The

filing appears to have been an error because the case actually went through Case Evaluation, not

Facilitative Mediation. Moreover, the content of Docket Entry # 46 is consistent with Case

Evaluation.

         Once an item is filed with the Court – mistakenly or not – it becomes a Court record and

cannot simply be removed. It can be corrected or disregarded as necessary. Moreover, it can be

sealed when the content should not be a matter of public record.

         Accordingly, the Court directs the Clerk to seal Docket Entry # 46, and note that description

of the entry is erroneous and should be disregarded.

         IT IS SO ORDERED.



Dated:      February 27, 2019                  /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE
